DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a steering drag link and a steering tie rod as recited in claims 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “the rod part and the disc part are disposed on two sides of the disc part” renders the claim indefinite for being unclear because it is not known how the disc part is disposed on a side of itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-6, as best understood by examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (U.S. 2015/0232123).
Lam discloses a steering knuckle, comprising: a rod part (26); a disc part (20); a first ear (40); and a second ear (portion of a steering arm 24 that has a kingpin hole 86); wherein: the rod part (26) is disposed on one side of the disc part (20), respectively;  the first ear (40) extends parallel to the axis of the rod part (26) in a direction away from the disc part (20) to form a pulling arm (combination of 40 and 100) configured to connect to a steering drag link (see paragraph 0035); and the second ear extends perpendicularly to the axis of the rod part (26) and perpendicularly to the connection line of the two pin holes (50, 86) to form a steering arm (24) configured to connect to a steering tie rod (see paragraph 0027), wherein the pulling arm (combination of 40 and 100) comprises a free end (126) opposite to the pin hole (50), wherein the steering arm (24) comprises a bending end (see bending end of the arm 24 in see fig. 3) opposite to the pin hole (86), and the bending end comprises a connection hole to receive the steering tie rod, wherein the disc part (20) comprises a mounting hole (30) to receive a braking device (brake caliper), and a central line of the mounting hole (30) is parallel to the axis of the rod part (26), wherein the pulling arm (combination of 40 and 100) is symmetrical with respect to a plane decided by the connection line of the two pin holes (50, 86) and the axis of the rod part (26), wherein a sectional area of the pulling arm (100) decreases in a direction from the pin hole (50) of the first ear to the free end (126).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Barry (6,851,688).
Lam disclose every element of the invention as discussed above except that a hole of the free end is tapered to receive a drag link.
Barry teaches an arm (20) comprising a taper hole (41a) to receive a drag link (24).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the steering knuckle of Lam by using teaching of Barry in order to reduce bump and roll steer sensitivity.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        May 6, 2021